70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Paul TYLER, Defendant-Appellant.
No. 94-5106.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 21, 1995.Decided:  December 4, 1995.

Richard Allen Bush, Bush & Trippel, Parkersburg, WV, for Appellant.  Rebecca A. Betts, United States Attorney, Michael L. Keller, Assistant United States Attorney, David A. Kirkpatrick, Third-Year Law Student, Huntington, WV, for Appellee.
Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
James Paul Tyler appeals the 6-month sentence he received after his guilty plea to making a false statement on a federal firearms transaction form, 18 U.S.C.A. Sec. 1001 (West Supp.1995), 18 U.S.C. Sec. 2 (1988).  He contends that the district court erred in sentencing him to a term of imprisonment while his co-defendants received sentences of probation.


2
Tyler does not claim that his guideline range was incorrectly calculated.  A sentence within a correctly calculated guideline range is not subject to appellate review.  United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.1994);  United States v. Porter, 909 F.2d 789, 794 (4th Cir.1990).


3
We therefore dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED